Citation Nr: 0808280	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-00 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction (heart disease), 
also claimed as secondary to service-connected Type II 
diabetes mellitus.

2.  Entitlement to service connection for hypertension, also 
claimed as secondary to service-connected Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  It is as likely as not that the veteran has heart disease 
that is related to his service-connected Type II diabetes 
mellitus.

2.  The veteran's hypertension manifested many years after 
his separation from service and is not related to his service 
or to any aspect thereof, including his service-connected 
Type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  Service connection for heart disease is warranted.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310(a) (2007).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active service, and is not proximately due to or 
the result of his service-connected Type II diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1112, 5107 (West Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In December 2004, after the initial adjudication of the 
claims, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claims.  He was informed that VA would attempt to obtain 
review his claims and determine what additional information 
was needed to process his claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in February 2007 should his service connection claims 
be granted.  It is therefore inherent in the claims that the 
veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, a VA medical examination pertinent to the 
claims was obtained in May 2004.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, including hypertension and heart 
disease, may be presumed to have incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Secondary 
service connection may be found where a service connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Heart Disease

Based on a thorough review of the record, the Board finds 
that it is as likely as not that the veteran has heart 
disease that is aggravated by his service-connected Type II 
diabetes mellitus.

The veteran's service medical records include reports of 
March 1968 enlistment and March 1970 separation examinations 
which reflect normal clinical evaluations of the heart.  In a 
February 1970 dental report, the veteran denied having any 
heart trouble.

VA medical records dated in July 1989 indicate that the 
veteran awakened to chest pain that radiated to his left arm.  
In August 1989, he underwent a cardiac catheterization and 
limited exercise radioventriculogram.  The diagnoses were 
anteroseptal myocardial infarction and questionable apical 
thrombus.  In September 1989, he felt tired and weak, but 
denied any chest pain.  In November 1989, his condition was 
diagnosed as apical thrombus.  Private records dated in 
October 1994 reflect a diagnosis of coronary artery disease 
(CAD).  VA medical records reflect a diagnosis of 
arteriosclerotic heart disease (ASHD) in December 1996.  
Records dated in January 1999 reflect a diagnosis of CAD 
status post myocardial infarction in 1989.  In July 1999, he 
did not have any symptoms consistent with congestive heart 
failure.

VA cardiology clinic records dated in December 2000 show a 
history of ischemic cardiomyopathy, CAD, diabetes mellitus, 
and dyslipidemia.  However, the veteran had no complaints of 
chest pain, nocturnal dyspnea, or paroxysmal nocturnal 
dyspnea.  There was dyspnea on exertion.  It was noted he had 
a questionable myocardial infarction in 1989 for which a left 
catheterization was performed.  He had an occluded left 
anterior descending artery (LAD) with an ejection fraction of 
30 to 40 percent.  A thallium perfusion scan was done in 1999 
which revealed ischemia along the anterior and apical areas.  
In April 2001, he did not have any complaints of chest pain, 
palpitations, or syncope.  A nuclear stress test showed a 
large reversible perfusion abnormality along the mid to 
distal anterior septum and apex most consistent with 
myocardial ischemia which was unchanged from the previous 
scan in 1999.  The left ventricular ejection fraction (LVEF) 
from gaited imaging was suggested around 49 percent with 
septal and infra-apical hypokinesis.  His condition was 
assessed as stable ischemic cardiomyopathy.  In April 2003, 
the impression was continued atherosclerotic coronary disease 
without significant anginal symptoms.  In October 2003, the 
assessment was atherosclerotic CAD with chronically occluded 
LAD fed by collaterals.

The veteran underwent a VA heart examination in May 2004.  
Upon review of the medical records, the examiner noted that 
the veteran had an anterior wall myocardial infarction in 
1989 after which he underwent a cardiac catheterization but 
did not undergo a bypass or angioplasty.  He had diabetes 
since 1992 with a history of hypertension since about that 
time.  The examiner noted that his CAD was relatively stable 
and that a nuclear scan performed in July 2003 demonstrated 
only mid to distal septum and apical reperfusion 
abnormalities which the interpreting physician determined was 
unchanged from a previous scan.  However, the examiner found 
that the May 2004 nuclear scan study demonstrated another 
small inferoapical partially reperfusable defect, in addition 
to an anterior wall and septal defect.  He opined that the 
May 2004 scan showed further progression of the CAD and that 
it was reasonable to assume that diabetes had contributed to 
the aggravation of the veteran's CAD as shown by the 
deterioration of serial nuclear scans from July 2003 to May 
2004.

In August 2004, the VA examiner was asked to establish a 
baseline level of the non-service connected heart disease and 
the level of additional disability which was considered 
proximately due to the service-connected diabetes.  In a 
September 2004 addendum, the examiner opined that the 
veteran's CAD definitely worsened "after diabetes" as shown 
by the serial nuclear scans, and that the degree to which CAD 
was aggravated by diabetes could not be determined.  He 
further opined that diabetes definitely played a role in the 
aggravation of CAD.

VA cardiology clinic records dated in October 2004 and April 
2005 show that the veteran's CAD appeared to be stable.  In 
December 2005, mild edema was noted.  A February 2006 stress 
test was negative for ischemia but revealed two areas of 
fixed perfusion abnormality consistent with myocardial 
scarring and the global left ventricular systolic function 
was slightly impaired with a LVEF of 46 percent.

The Board finds that there is a competent medical opinion 
that links the veteran's heart disease to his service.  The 
competent medical evidence indicates that it is as likely as 
not that the veteran's heart disease is aggravated by his 
service-connected Type II diabetes mellitus.  As such, 
resolving all doubt in favor of the veteran, the Board finds 
that the heart disease is shown to be proximately due to or 
the result of the service-connected Type II diabetes mellitus 
and service connection is warranted.  

Hypertension

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hypertension.

Hypertension is defined as a diastolic blood pressure 
predominantly 90 millimeters or greater.  Isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 millimeters or greater with a diastolic 
blood pressure of less than 90 millimeters.  38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7101 (2007).

The veteran's service medical records include reports of 
March 1968 enlistment and March 1970 separation examinations 
that reflect normal clinical evaluations of the vascular 
system, with blood pressure readings of 134/84 upon entrance 
to service and 120/60 at separation.  In a February 1970 
dental report, the veteran denied having any heart trouble.  
Since the service medical records are void of findings, 
complaints, symptoms, or a diagnosis of hypertension, the 
Board finds that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303 (b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for 
hypertension.  38 C.F.R. § 3.303(b).  Post-service medical 
records include a January 1999 VA medical note which reports 
that the veteran had been on hypertension medication since 
1989, many years after separation from service.  VA medical 
records reflect a diagnosis of hypertension in January 1992.  
Medical records dated from March 1989 to January 2006 
generally show that the veteran had optimal blood pressure 
which was well-controlled by medication, with systolic 
pressure readings of less than 160 millimeters and diastolic 
pressure readings of less than 90 millimeters.  However, 
diastolic pressure was 90 millimeters or more in June 1989, 
October 1991, and February 1995, at 150/92, 130/90, and 
132/92, respectively.  During a VA cardiology clinic in 
October 2004, blood pressure was less than optimal at 153/73 
and the veteran's medication was increased.  Blood pressure 
was highest with systolic pressure of 160 millimeters or more 
in December 1995 at 160/90 and in December 2005, with 
systolic pressure greater than 170 and diastolic pressure 
between 70 and 80.  In January 2006, he had a blood pressure 
reading of 126/75.  At no time did any treating physician 
relate the veteran's hypertension to his period of active 
service, including his service-connected Type II diabetes 
mellitus.

The veteran underwent a VA heart examination in May 2004 
during which the examiner noted that the veteran was 
diagnosed with diabetes mellitus and hypertension around 
1992.  The examiner was asked to provide an opinion as to 
whether the veteran's hypertension was aggravated by his 
hypertension.  The examiner opined that he could not come to 
a conclusion as to whether the hypertension was aggravated by 
diabetes because his blood pressure was reasonably controlled 
with anti-hypertensive medications.

The veteran's post-service medical records are negative for 
any evidence of hypertension within one year of separation 
from active duty.  In fact, the post-service medical records 
are negative for a diagnosis of hypertension until many years 
after separation.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
While the competent medical evidence does show that the 
veteran now suffers from hypertension, the evidence does not 
show that the current hypertension was incurred in or 
aggravated during service.  Further, in May 2004 the VA 
examiner opined that he could not conclude that hypertension 
was related to the veteran's service-connected Type II 
diabetes mellitus due to the use of antihypertensive 
medications.  There is no contrary opinion.  In the absence 
of competent medical evidence linking any current 
hypertension to service or to a service-connected disability, 
service connection must be denied.

The Board recognizes the veteran's contention as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
are not competent medical evidence that his hypertension 
began during or is a result of service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that any current hypertension was incurred in or 
aggravated by service or that hypertension manifested to a 
compensable degree within one year following the veteran's 
separation from service.  Furthermore, the competent medical 
evidence does not show that the veteran has hypertension that 
is the result of or aggravated by his service-connected Type 
II diabetes mellitus.  Therefore, service connection for 
hypertension must be denied.


ORDER

Service connection for coronary artery disease, status post 
myocardial infarction (heart disease), also claimed as 
secondary to service-connected Type II diabetes mellitus is 
granted.

Service connection for hypertension, also claimed as 
secondary to service-connected Type II diabetes mellitus is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


